DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in figure 4(A), reference numeral 72 is included without an arrow or bracket to indicate which item or items it refers to.  Also, in figure 5, the reference numeral “71” should be --77--, since this numeral points to a screw.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: on page 5 in line 3, the phrase “electric card” should read --electronic card--.  On page 5 in lines 6-7, the phrase “electrical card” should read --electronic card--.
Appropriate correction is required.
Claim Objections
Claims 4-13 are objected to because of the following informalities:  in claim 4 line 2, the word “comprising” should read --comprises--.  In claim 5 line 2, the word “insulative” should read --insulative--.  Claims 6-7 include all the limitations of claim 5 and are objected to for the same reasons.  In claim 8 line 14, the phrase “snuggly locking the electronic connector” should read --snugly locking the electronic card--.  In claim 8 line 15, the phrase “electric card” should read --electronic card--.  In claim 8, line 7, the phrase “defining comprising” should read --comprising--.  Claims 9-13 include all the limitations of claim 8 and are objected to for the same reasons.  In claim 9 line 2, the word “comprises” should read --comprising--.  In claim 10 lines 1-2, the phrase “edge card” should read --card edge--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regard to claim 2, it is unclear how the side arms sandwich the electronic card between them when they are placed on opposite ends longitudinally.  From the figures, it appears that the electronic card is sandwiched between a pair of side arms on each end longitudinally so that there would be four side arms total.  For prior art analysis, either two arms placed on two longitudinal ends or four side arms, with two side arms placed on each of the two longitudinal ends will be considered to meet this limitation.  Claims 3-4 include all the limitations of claim 2 and are rejected for the same reasons.
With regard to claim 3, it is unclear if the fastening device is on each side arm or only one side arm.  For prior art analysis, either of these will be considered to meet this limitation.  Claim 4 includes all the limitations of claim 3 and is rejected for the same reasons.
With regard to claim 4, it is unclear if the screw us extending through one side arm and the electronic card or two side arms and the electronic card, as it appears to be in the figures.  For prior art analysis, either of these will be considered to meet this limitation.
With regard to claim 8, it is unclear how the side arms snugly lock the electronic card between them when they are placed on opposite ends longitudinally.  From the figures, it appears that the electronic card is sandwiched between a pair of side arms on each end longitudinally so that there would be four side arms total.  For prior art analysis, either two arms placed on two longitudinal ends or four side arms, with two side arms placed on each of the two longitudinal 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Su (TW472344U) in view of Morino et al. (10,050,364).
With regard to claim 1, Su teaches, as shown in figures 1-5 and taught on page 3 lines 10-23 of the translation: “An electrical assembly 100 comprising: a flat cable 40 defining opposite inner side part (top of 100 in figure 1) and outer side part (bottom of 40 in figure 1) and including a plurality of coaxial wires; the outer side part including an outer connector unit (top-left connector on 40 in figure 3) adapted to a printed circuit board; the inner side part including a card edge electrical connector 10 and 20, the card edge connector comprising a longitudinal insulative housing (housing of 10 and 20 in figure 1) defining a central slot (surrounded by 30 in 
Su does not teach: “and a fastening device securing the electronic card on the insulative housing”.
In the same field of endeavor before the effective filing date of the claimed invention, Morino teaches, as shown in figures 2 and 4A-4C: “and a fastening device 6a securing the electronic card 8 on the insulative housing 5”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Morino with the invention of Su in order to connect the electronic card to the connector without damaging the pins (Morino column 1 lines 24-26).

With regard to claim 2, Su as modified by Morino teaches: “The electrical assembly as claimed in claim 1”, as shown above.
Morino also teaches, as shown in figures 2 and 4A-4C: “wherein the insulative housing 8 includes a pair of side arms 6 forwardly extending from two opposite longitudinal ends (left and right ends of 5 in figure 2) of the housing along a front-to-back direction (up-and-down direction in figure 2) perpendicular to both the longitudinal direction (left-to-right direction in 

With regard to claim 3, Su as modified by Morino teaches: “The electrical assembly as claimed in claim 2”, as shown above.
Morino also teaches, as shown in figures 2 and 4A-4C: “wherein the fastening device 6b is located on the corresponding side arm 6”.

With regard to claim 5, Su as modified by Morino teaches: “The electrical assembly as claimed in claim 1”, as shown above.
Su also teaches, as shown in figures 1-3: “wherein the edge card connector Page 8 of 11includes a front positioning block (left portion of 10 in figure 3) around a rear side of the insultive housing to form a plurality of partitions to retain the connecting section 32 of the contacts 30, respectively”.

With regard to claim 6, Su as modified by Morino teaches: “The electrical assembly as claimed in claim 5”, as shown above.
Su also teaches, as shown in figures 1-3 and taught on page 3 lines 10-23 of the translation: “wherein the edge card connector further includes a rear positioning block 20 behind the front positioning block, and the rear positioning block forms a plurality of dividers to retain the corresponding wires, respectively”.


Su does not teach: “a pair of card fastening devices… wherein the housing of the card edge connector further defining a pair of side arm forwardly extending from two opposite longitudinal ends of the housing, the pair of card fastening devices are disposed on the side arms, respectively and snuggly locking the electronic connector on the housing in a transverse direction perpendicular to the electric card”.
In the same field of endeavor before the effective filing date of the claimed invention, Morino teaches, as shown in figures 2 and 4A-4C: “a pair of card fastening devices 6b… wherein the housing 5 of the card edge connector 3 further defining a pair of side arm (6 and 7) forwardly extending from two opposite longitudinal ends (left and right ends of 5 in figure 2) of the housing 5, the pair of card fastening devices 6b are disposed on the side arms, respectively and snuggly locking the electronic connector 8 on the housing 5 in a transverse direction (up-and-down direction in figure 4A) perpendicular to the electric card 8”.  It would have been 

With regard to claim 10, Su as modified by Morino teaches: “The card edge connector assembly as claimed in claim 8”, as shown above.
Su also teaches, as shown in figures 1-3: “wherein the edge card connector includes a front positioning block (left portion of 10 in figure 3) around a rear side of the insulative housing to form a plurality of partitions to retain the connecting section 32 of the contacts 30, respectively”.

With regard to claim 11, Su as modified by Morino teaches: “The card edge connector assembly as claimed in claim 10”, as shown above.
Su also teaches, as shown in figures 1-3 and taught on page 3 lines 10-23 of the translation: “wherein the edge card connector further includes a rear positioning block 20 behind the front positioning block, and the rear positioning block 20 forms a plurality of dividers to retain the corresponding wires, respectively”.

With regard to claim 13, Su as modified by Morino teaches: “The card edge connector assembly as claimed in claim 11”, as shown above.
Su also teaches, as shown in figures 1-3 and taught on page 3 lines 10-23 of the translation: “wherein the rear positioning block 20 further comprises a plurality of ribs .

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Su (TW472344U) in view of Morino et al. (10,050,364) and Judy et al. (2021/0351544).
With regard to claim 4, Su as modified by Morino teaches: “The electrical assembly as claimed in claim 3”, as shown above.
Neither Su nor Morino teach: “wherein the fastening device comprising a screw extending through both the side arm and the electronic card in the transverse direction and locked with a nut”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a screw and a nut to lock the side arm and the electronic card together, since screws and nuts are well known for locking together (Judy, paragraph 160).

With regard to claim 9, Su as modified by Morino teaches: “The card edge connector assembly as claimed in claim 8”, as shown above.
Neither Su nor Morino teach: “wherein the fastening device comprising a screw extending through both the side arm and the Page 9 of 11electronic card in the transverse direction and locked with a nut”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a screw and a nut to lock the side arm and the electronic card together, since screws and nuts are well known for locking together (Judy, paragraph 160).
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Su (TW472344U) in view of Morino et al. (10,050,364) and Hashimoto et al. (9,941,646).
With regard to claim 7, Su as modified by Morino teaches: “The electrical assembly as claimed in claim 6”, as shown above.
Neither Su nor Morino teach: “further including an over-molded cover to cover both the rear positioning block and the front positioning block”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use over-molding to cover the front and rear positioning blocks in order to hold them together and because over-molding is well known in the art (Hashimoto, column 11 lines 58-64).

With regard to claim 12, Su as modified by Morino teaches: “The card edge connector assembly as claimed in claim 11”, as shown above.
Neither Su nor Morino teach: “further including an over-molded cover to cover both the rear positioning block and the front positioning block”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use over-molding to cover the front and rear positioning blocks in order to hold them together and because over-molding is well known in the art (Hashimoto, column 11 lines 58-64).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831